Exhibit 10.33

EMPLOYMENT AGREEMENT

eLoyalty Corporation, a Delaware corporation (“eLoyalty”), and Christine Carsen
(“Employee”) enter into this Employment Agreement (“Agreement”) on August 27,
2007 with an effective date of September 4, 2007 (the “Effective Date”).

In consideration of the agreements and covenants contained in this Agreement,
eLoyalty and Employee agree as follows:

1. Employment Duties: eLoyalty hereby employs Employee as a Vice President and
Employee accepts such employment upon the terms and conditions hereinafter set
forth. Subject to the direction of the eLoyalty’s Board of Directors and
eLoyalty’s management, Employee shall perform faithfully the duties that may be
assigned to Employee from time to time by eLoyalty in connection with the
conduct of its business to the best of Employee’s ability and shall devote
Employee’s full and undivided business time and attention to eLoyalty’s
business. During the term of Employee’s employment with eLoyalty, Employee shall
not engage in any other employment activity, whether as an employee or agent for
any other entity, as an independent consultant or otherwise, whether or not
during the business hours of eLoyalty, without the prior written consent of
eLoyalty.

2. Term of Employment: The term of employment (“Term of Employment”) covered by
this Agreement shall commence as of the Effective Date and shall continue for a
period of one (1) year, subject to the provisions of Paragraph 3 below (the
“Initial Term of Employment”). UPON EXPIRATION OF THE INITIAL TERM OF
EMPLOYMENT, THIS AGREEMENT SHALL BE RENEWED AUTOMATICALLY FOR SUCCESSIVE TERMS
OF ONE (1) YEAR EACH, UNLESS ELOYALTY NOTIFIES EMPLOYEE OF ITS INTENTION NOT TO
RENEW AT LEAST 90 DAYS PRIOR TO THE EXPIRATION OF THE CURRENT TERM.

3. Termination: In the event of Employee’s death or disability (as defined in
eLoyalty’s long-term disability benefit program), Employee’s employment will end
as of the date of the event.

eLoyalty may terminate Employee’s employment with or without reason upon written
notice to Employee at any other time, provided that unless eLoyalty has
terminated Employee’s employment for Serious Misconduct as described below,
eLoyalty will continue Employee’s normal salary (but not bonus) and health
insurance benefits (if Employee remains eligible under these health insurance
plans) for the “Salary Continuation Period” described below, from the effective
date of Employee’s termination, subject to the limitations described below. The
Salary Continuation Period is determined based on Employee’s continuous tenure
as an Employee of eLoyalty:

 

Tenure

   Salary Continuation Period

Less than 1 Year

   30 days

1 Year or More, Under 2 Years

   60 days

2 Years or More

   90 days

However, if Employee begins employment with another employer during the Salary
Continuation Period, eLoyalty’s obligations will cease immediately. Employee
must notify eLoyalty in writing of such new employment not later than one
(1) business day after securing it.



--------------------------------------------------------------------------------

eLoyalty may terminate Employee’s employment and this Agreement immediately
without notice and with no salary and benefit continuation if Employee engages
in “Serious Misconduct.” For purposes of this Agreement, “Serious Misconduct”
means fraud, embezzlement or misappropriation of corporate funds, other acts of
dishonesty, conviction of a felony or other crime involving moral turpitude,
activities materially harmful to eLoyalty’s reputation, willful refusal to
perform or substantial disregard of Employee’s assigned duties (including, but
not limited to, refusal to travel or work requested hours), any significant
violation of any statutory or common law duty of loyalty to eLoyalty, or any
material breach or violation by Employee of any provision of this Agreement or
any policy of eLoyalty that eLoyalty may have in effect from time to time. The
provisions of this Agreement relating to non-disclosure, non-competition,
non-solicitation and ownership shall survive any termination of Employee’s
employment.

Employee may terminate employment hereunder at any time. In the event of such
termination, Employee shall provide eLoyalty with prior notice reasonably
sufficient to enable an orderly transition of Employee’s duties. eLoyalty may,
in its discretion and without further obligation, shorten such notice period
upon notice to Employee.

4. Salary: As compensation for Employee’s services, eLoyalty shall pay Employee
a base salary at the rate of $200,000 per annum. Employee’s base salary shall be
subject to periodic review and may, at the discretion of eLoyalty’s management,
be adjusted from the foregoing according to Employee’s responsibilities,
capabilities and performance. Notwithstanding the preceding, under the terms of
the eLoyalty Corporation 2006/2007 Salary Replacement Program (the “Program”),
eLoyalty may grant eLoyalty Corporation common stock in place of a certain
portion of Employee’s base salary during the term of Program.

5. Bonuses: eLoyalty may elect to pay Employee bonuses. Payment of such bonuses,
if any, shall be at the sole discretion of eLoyalty.

6. Employee Benefits: During the Term of Employment, Employee shall be entitled
to participate in such employee benefit plans, including eLoyalty’s 401(k) plan,
life and health insurance and other medical benefits, and shall receive all
other fringe benefits as eLoyalty may make available generally to its Vice
Presidents, in each case subject to the eligibility requirements, rules and
regulations from time to time applicable thereto.

7. Business Expenses: eLoyalty shall reimburse Employee for all reasonable and
necessary business expenses incurred by Employee in performing Employee’s duties
that are submitted in compliance with eLoyalty’s then-current policy on such
business expense reimbursement. Employee shall provide eLoyalty with supporting
documentation sufficient to satisfy reporting requirements of the Internal
Revenue Service and eLoyalty’s policy. eLoyalty’s determination as to
reasonableness and necessary shall be final.

 

2



--------------------------------------------------------------------------------

8. Noncompetition and Nondisclosure: Employee acknowledges that the successful
development, marketing, sale and performance of eLoyalty’s professional services
and products require substantial time and expense. Such efforts generate for
eLoyalty valuable and proprietary information that gives eLoyalty a business
advantage over others who do not have such information. In addition, in
connection with its provision of proposals, services and products to its
customers and prospective customers, eLoyalty comes into possession of valuable
and proprietary information of its customers, prospective customers, suppliers
and business partners. All such information, whether of eLoyalty or its
customers, prospective customers, suppliers or business partners is referred to
herein as “Confidential Information” and includes, but is not limited to, the
following: business plans and strategies, prospective or actual opportunities,
proposals, deliverables, methodologies, training materials, other intellectual
property, the nature, identity and requirements of customers, clients, suppliers
and business partners, computer software, financial data of any nature, and any
information of others that eLoyalty is obligated, contractually or otherwise, to
treat in a confidential manner, in each case in whatever form, whether oral,
written, graphic, recorded, photographic, machine readable or otherwise, and
whether or not marked or otherwise labeled “confidential” or specifically
indicated as being confidential and/or proprietary in nature. The term
“Confidential Information” also includes all notes, analyses, compilations,
studies, interpretations or other materials to the extent such materials contain
or are based on other Confidential Information. Employee acknowledges that
during the Term of Employment, Employee will obtain knowledge of such
Confidential Information. Accordingly, Employee agrees to undertake the
following obligations which Employee acknowledges to be reasonably designed to
protect eLoyalty’s legitimate business interests without unnecessarily or
unreasonably restricting Employee’s post-employment opportunities:

(a) Upon termination of the Term of Employment for any reason, Employee shall
return all eLoyalty property, including but not limited to computer programs,
files, notes, records, charts, or other documents or things containing in whole
or in part any Confidential Information.

(b) During the Term of Employment and at all times thereafter, Employee shall
treat all such Confidential Information as confidential, take all necessary
precautions against disclosure of such information to third parties, not
disclose any Confidential Information to any person other than employees and
contractors of eLoyalty who have a need to know such information in connection
with the performance of their duties on eLoyalty’s behalf and not use any
Confidential information for any purpose other than the performance of
Employee’s duties on eLoyalty’s behalf.

(c) Without limiting the obligations of Paragraph 8(b), for a period of one
(1) year following termination of Employee’s employment with eLoyalty for any
reason, for Employee’s self or as an agent, partner or employee of any person,
firm, corporation or other entity, Employee shall not perform services of the
type performed by Employee during the Term of Employment, or any services
substantially similar thereto for any Prohibited Client (as defined below) in
any country in which eLoyalty has performed services (whether for the Prohibited
Client or otherwise) or sold products during the preceding three (3) years,
without the prior written consent of eLoyalty’s Chief Executive Officer or the
authorized designee thereof. The term “Prohibited Client” shall mean any client
of eLoyalty for whom Employee performed services, or prospective eLoyalty client
to whom Employee submitted, or assisted in the submission of a proposal, during
the one (1) year period preceding termination of Employee’s employment with
eLoyalty. In the event that a court or other adjudicative body should decline to
enforce the provisions of this Paragraph 8(c), whether because of scope,
duration or otherwise, Employee and eLoyalty agree that the provisions shall be
modified to restrict Employee’s competition with eLoyalty to the maximum extent
enforceable under applicable law.

The provisions of Paragraph 8(b) shall not apply to any Confidential Information
to the extent that such Confidential Information (i) is now, or hereafter
becomes, through no breach of this Agreement, generally known or available to
the public or (ii) is disclosed or used, as applicable, by Employee with the
prior written consent of eLoyalty and in accordance with any limitations or
conditions on such disclosure or use that may be imposed in such written
consent. Furthermore, the nondisclosure obligations contained in Paragraph 8(b)
shall not apply to Confidential Information to the extent that such Confidential
Information is required to be disclosed pursuant to the order or requirement of
a court, administrative agency or other governmental body; provided, however,
that in the event of such order or requirement, Employee shall give eLoyalty
written notice thereof and of the Confidential Information to be disclosed as
soon as practicable prior to disclosure of such Confidential Information.

 

3



--------------------------------------------------------------------------------

9. Non-solicitation: During the one (1) year period immediately following
termination of Employee’s employment for any reason, Employee shall not induce
or assist in the inducement of any eLoyalty employee away from eLoyalty’s employ
or from the faithful discharge of such employee’s contractual and fiduciary
obligations to serve eLoyalty’s interests with undivided loyalty. Furthermore,
while employed by eLoyalty and for a period of one (1) year following
termination of this Agreement or any renewal term (for any reason), Employee
shall not, directly or indirectly, on behalf of Employee or any other person or
entity, solicit any Client to become a client and/or customer of Employee or of
any person or entity other than eLoyalty. For purposes of this Agreement, a
“Client” is a person, firm, company, corporation or other entity to whom
Employee has sold any eLoyalty products or services and/or to whom Employee was
first introduced by eLoyalty and is, becomes, or is known to be, an actual or
potential client or customer of eLoyalty.

10. Remedies: Employee recognizes and agrees that a breach of any or all of the
provisions of Paragraphs 8 and 9 will constitute immediate and irreparable harm
to eLoyalty’s business advantage, including but not limited to eLoyalty’s
valuable business relations, for which damages cannot be readily calculated and
for which damages are an inadequate remedy. Accordingly, Employee acknowledges
that eLoyalty shall therefore be entitled to an order enjoining any further
breaches by the Employee, without the necessity of posting a bond. Employee
agrees to reimburse eLoyalty for all costs and expenses, including reasonable
attorneys’ fees incurred by eLoyalty in connection with the enforcement of its
rights under any provision of this Agreement.

11. Intellectual Property: Employee hereby assigns to eLoyalty or its
subsidiaries, as appropriate, its successors, assigns or nominees, Employee’s
entire right, title and interest in any ideas, developments, designs, patents,
inventions and improvements, trade secrets, trademarks, copyrightable subject
matter or proprietary information (collectively, “Inventions”) that Employee has
made or conceived, or may make or conceive, either solely or jointly with
others, while providing services to or for eLoyalty, or with the use of the
time, material or facilities of eLoyalty or relating to any actual or
anticipated business, research, development, product, service or activity of
eLoyalty known to Employee while employed at eLoyalty, or in connection with or
resulting from any task assigned to Employee or services performed by Employee
for or on behalf of eLoyalty, whether or not such services was performed prior
to the date of this Agreement. Employee shall communicate promptly and disclose
to eLoyalty, in such form as eLoyalty requests, all information, details and
data pertaining to the aforementioned Inventions, and, whether during the Term
of the Agreement or thereafter, Employee will, at no additional charge to
eLoyalty but at eLoyalty’s expense, execute such documents evidencing eLoyalty’s
ownership, and Employee’s assignment of the foregoing rights, as may be deemed
necessary by eLoyalty to grant or evidence such ownership and rights.

12. Assistance in Litigation. Employee shall upon reasonable notice, furnish all
information and assistance to eLoyalty as eLoyalty may reasonably require in
connection with any litigation, proceeding or dispute to which eLoyalty is, or
may become, a party, or in which it may otherwise become involved, either during
or after Employee’s employment.

 

4



--------------------------------------------------------------------------------

13. Assignment: Employee acknowledges that the services to be rendered pursuant
to this Agreement are unique and personal. Accordingly, Employee may not assign
any of Employee’s rights or delegate any of Employee’s duties or obligations
under this Agreement. eLoyalty may assign its rights, duties or obligations
under this Agreement to a subsidiary or affiliated company of eLoyalty or
purchaser or transferee of a majority of eLoyalty’s outstanding capital stock or
a purchaser of all, or substantially all, of the assets of eLoyalty.

14. Notices: All notices shall be in writing, except for notice of termination
of employment provided by eLoyalty, which may be oral if confirmed in writing
within 14 days. Notices intended for eLoyalty shall be sent by certified mail or
nationally recognized overnight courier service, addressed to it at 150 Field
Drive, Suite 250, Lake Forest, Illinois 60045 or its current principal office,
and notices intended for Employee shall be either delivered personally to
Employee or sent by certified mail or nationally recognized overnight courier
service addressed to Employee at Employee’s last known address in eLoyalty’s
records. Notices sent by certified mail in accordance with the foregoing shall
be deemed given three (3) business days following delivery to the United States
Postal Service, postage prepaid, and notices sent by overnight courier service
in accordance with the foregoing shall be deemed given one (1) business day
following delivery to such courier, delivery fees for overnight delivery
prepaid.

15. Entire Agreement: This Agreement constitutes the entire agreement between
eLoyalty and Employee regarding the subject matter hereof. The parties may
modify this Agreement only by a written instrument signed by the parties.

16. Waiver: The failure of eLoyalty to exercise any of its rights under this
Agreement for a breach thereof will not be deemed to be a waiver of such rights
or a waiver of any subsequent breach.

17. Applicable Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.

18. Mediation of Disputes: Neither party shall initiate arbitration or other
legal proceedings (except for any claim under Paragraphs 8 or 9 of this
Agreement), against the other party, or, in the case of eLoyalty, any of its
directors, officers, employees, agents, or representatives, relating in any way
to this Agreement, to Employee’s employment with eLoyalty, the termination of
Employee’s employment or any or all other claims that one party might have
against the other party until 30 days after the party against whom the claim[s]
is made (“Respondent”) receives written notice from the claiming party of the
specific nature of any purported claim and the amount of any purported damages.
Employee and eLoyalty further agree that if Respondent submits the claiming
party’s claim to JAMS/Endispute, for nonbinding mediation, in Chicago, Illinois,
prior to the expiration of such 30 day period, the claiming party may not
institute arbitration or other legal proceedings against Respondent until the
earlier of (i) the completion of nonbinding mediation efforts, or (ii) 90 days
after the date on which the Respondent received written notice of the claimant’s
claim.

19. Binding Arbitration: Subject to Paragraph 17, Employee and eLoyalty agree
that all claims or disputes relating to Employee’s employment with eLoyalty or
the termination of such employment, and any and all other claims that Employee
might have against eLoyalty, any eLoyalty director, officer, employee, agent, or
representative, and any and all claims or disputes that eLoyalty might have
against Employee (except for any claims under Paragraphs 8 or 9 of this
Agreement) shall be resolved under the Expedited Commercial Rules of the
American Arbitration Association in Illinois. If either party pursues a claim
and such claim results in an arbitrator’s decision, both parties agree to accept
such decision as final and binding. eLoyalty and Employee agree that any
litigation under Paragraphs 8 or 9 of this Agreement shall be brought in the
Circuit Court for Cook County, Illinois.

 

5



--------------------------------------------------------------------------------

20. Severability: Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

21. Acknowledgement: Employee acknowledges that Employee has read, understood
and accepts the provisions of this Agreement.

 

eLoyalty Corporation     Christine Carsen

By:

 

/s/ Steve Shapiro

   

/s/ Christine R. Carsen

Position:

  VP, General Counsel & Corporate Secretary      

Date:

 

9/10/07

   

Date:

 

8/27/07

 

6